Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


CSL S Longview, LLC d/b/a Hawkins                     Appeal from the 188th District Court of
Creek Assisted Living and Memory Care                 Gregg County, Texas (Tr. Ct. No. 2020-
Community, Appellant                                  299-A). Memorandum Opinion delivered
                                                      by Justice Stevens, Chief Justice Morriss
No. 06-20-00069-CV         v.                         and Justice Burgess participating.

Paul Walling as Next Friend of Marlys
Walling, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the trial court’s order.
       We further order that the appellant, CSL S Longview, LLC d/b/a Hawkins Creek
Assisted Living and Memory Care Community, pay all costs incurred by reason of this appeal.



                                                      RENDERED JANUARY 12, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk